Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2008 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to C.E. ENTERTAINMENT, INC . (Exact name of registrant as specified in charter) Nevada 000-52927 98-0528416 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 42ND FLOOR SEATTLE WA 98101 (Address of principal executive offices) (206) 652-3382 (Registrants Telephone Number, including Area Code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June 6, 2008, 2,060,000 shares of the issuers common stock, $0.001 par value, were outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No x C.E. ENTERTAINMENT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS APRIL 30, 2008 (Unaudited) INDEX PART I  FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) F-1 Item 2. Managements Discussion and Analysis or Plan of Operation 3 Item 3. Controls and Procedures 4 PART II  OTHER INFORMATION Item 1. Legal Proceedings 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Submission of Matters to a Vote of Security Holders 5 Item 5. Other Information 5 Item 6. Exhibits 6 2 PART I  FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS C.E. ENTERTAINMENT, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS APRIL 30, 2008 (Unaudited) Financial Statements- Balance Sheet as of April 30, 2008 F-2 Statements of Operations for the Three Months and Nine Months Ended April 30, 2008, the Periods Ended April 30, 2007, and Cumulative from Inception F-3 Statements of Cash Flows for the Nine Months Ended April 30, 2008, the Period Ended April 30, 2007, and Cumulative from Inception F-4 Notes to Financial Statements April 30, 2008 F-5 F-1 C.E. ENTERTAINMENT, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET (NOTE 2) AS OF APRIL 30, 2008 (Unaudited) ASSETS Current Assets: Cash in bank $ Prepaid expenses Total current assets Total Assets $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities: Due to related party - director and stockholder $ Accrued liabilities Total current liabilities Total liabilities Commitments and Contingencies Stockholders' (Deficit): Common stock, par value $0.001 per share, 500,000,000 shares authorized; 2,060,000 shares issued and outstanding Additional paid-in capital (Deficit) accumulated during the development stage ) Total stockholders' (deficit) ) Total Liabilities and Stockholders' (Deficit) $ The accompanying notes to financial statements are an integral part of this balance sheet. F-2 C.E. ENTERTAINMENT LTD. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (NOTE 2) FOR THE THREE MONTHS ENDED APRIL 2008, THE PERIOD ENDED APRIL 30, 2007, THE NINE MONTHS ENDED APRIL 30, 2008, THE PERIOD ENDED APRIL 30, 2007, AND CUMULATIVE FROM INCEPTION (JANUARY 30, 2007) THROUGH APRIL 30, 2008 (Unaudited) Three Nine Months Ended Period Ended Months Ended Period Ended Cumulative April 30, April 30, April 30, April 30, From Inception Revenues $ - $ - $ - $ - $ - Expenses: General and administrative - Legal fees - - - Web design fees - - - Audit fees - - Consulting fees - - - Transfer agent fees - - Filing fees - - Rent expense - - Organization costs - - Bank fees - Total general and administrative expenses (Loss) from Operations ) Other Income (Expense) - Provision for income taxes - Net (Loss) $ ) $ ) $ ) $ ) $ ) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to financial statements are an integral part of these statements. F-3 C.E. ENTERTAINMENT, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (NOTE 2)
